1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11                           SOUTHERN DIVISION
12
13   SECURITIES AND EXCHANGE           Case No. SACV 20-02398 JVS (DFMx)
     COMMISSION,
14                                     JUDGMENT AS TO DEFENDANT
               Plaintiff,              JUSTIN ROBERT KING
15
         vs.
16
     JUSTIN ROBERT KING; AND
17   ELEVATE INVESTMENTS LLC,
18
               Defendants,
19
     SHANNON LEIGH KING,
20
               Relief Defendant.
21
22
23
24
25
26
27
28
1          The Securities and Exchange Commission having filed a Complaint and
2    Defendant Justin Robert King (“Defendant”) having entered a general appearance;
3    consented to the Court’s jurisdiction over Defendant and the subject matter of this
4    action; consented to entry of this Judgment without admitting or denying the
5    allegations of the Complaint (except as to jurisdiction and except as otherwise
6    provided herein in paragraph VI); waived findings of fact and conclusions of law; and
7    waived any right to appeal from this Judgment:
8                                                 I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16                   (a)   to employ any device, scheme, or artifice to defraud;
17                   (b)   to make any untrue statement of a material fact or to omit to state
18         a material fact necessary in order to make the statements made, in the light of
19         the circumstances under which they were made, not misleading; or
20                   (c)   to engage in any act, practice, or course of business which
21         operates or would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Judgment by personal service or
25   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26   (b) other persons in active concert or participation with Defendant or with anyone
27   described in (a).
28

                                                       1
1                                               II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
5    of any security by the use of any means or instruments of transportation or
6    communication in interstate commerce or by use of the mails, directly or indirectly:
7                 (a)    to employ any device, scheme, or artifice to defraud;
8                 (b)    to obtain money or property by means of any untrue statement of a
9          material fact or any omission of a material fact necessary in order to make the
10         statements made, in light of the circumstances under which they were made,
11         not misleading; or
12                (c)    to engage in any transaction, practice, or course of business which
13         operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                             III.
21         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant is permanently restrained and enjoined from violating Section 206(4) of
23   the Advisers Act, 15 U.S.C. §§ 80b-6(4), and Rule 206(4)-8, 17 C.F.R. §275.206(4)-8
24   while acting as an investment adviser to a pooled investment vehicle, directly or
25   indirectly, by use of the mails or means or instrumentalities of interstate commerce:
26                (a)    to make untrue statements of a material fact or omitted to state a
27         material fact necessary in order to make the statements made, in the light of the
28

                                                      2
1          circumstances under which there were made, not misleading, to any investor or
2          prospective investor in the pooled investment vehicle; or
3                 (b)    to engage in acts, practices, or courses of business that were
4          fraudulent, deceptive, or manipulative with respect to any investor or
5          prospective investor in the pooled investment vehicle.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8    binds the following who receive actual notice of this Judgment by personal service or
9    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
10   (b) other persons in active concert or participation with Defendant or with anyone
11   described in (a).
12                                              IV.
13         Upon motion of the Commission, the Court shall determine whether it is
14   appropriate to order disgorgement of ill-gotten gains and/or a civil penalty pursuant to
15   Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the
16   Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 209(e)(1) of the Advisers Act [15
17   U.S.C. § 80b-9(e)(1)] and, if so, the amount(s) of the disgorgement and/or civil
18   penalty. If disgorgement is ordered, Defendant shall pay prejudgment interest
19   calculated from June 1, 2019, based on the rate of interest used by the Internal
20   Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C.
21   § 6621(a)(2). In connection with the Commission’s motion for disgorgement and/or
22   civil penalties, and at any hearing held on such a motion: (a) Defendant will be
23   precluded from arguing that he did not violate the federal securities laws as alleged in
24   the Complaint; (b) Defendant may not challenge the validity of the Consent or this
25   Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint
26   shall be accepted as and deemed true by the Court; and (d) the Court may determine
27   the issues raised in the motion on the basis of affidavits, declarations, excerpts of
28   sworn deposition or investigative testimony, and documentary evidence, without

                                                      3
1    regard to the standards for summary judgment contained in Rule 56(c) of the Federal
2    Rules of Civil Procedure. In connection with the Commission’s motion for
3    disgorgement and/or civil penalties, the parties may take discovery, including
4    discovery from appropriate non-parties.
5                                                V.
6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
7    Consent is incorporated herein with the same force and effect as if fully set forth
8    herein, and that Defendant shall comply with all of the undertakings and agreements
9    set forth therein.
10                                              VI.
11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
12   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
13   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
14   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
15   amounts due by Defendant under this Judgment or any other judgment, order, consent
16   order, decree or settlement agreement entered in connection with this proceeding, is a
17   debt for the violation by Defendant of the federal securities laws or any regulation or
18   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
19   Code, 11 U.S.C. §523(a)(19).
20                                              VII.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
22   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
23   Judgment.
24
25
26
27
28

                                                       4
1                                            VIII.
2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
4    without further notice.
5
6    Dated: May 27, 2021
7                                          ____________________________________
                                           UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5          On May 26, 2021, I caused to be served the documents entitled JUDGMENT
     AS TO DEFENDANT JUSTIN ROBERT KING on all the parties to this action
6    addressed as stated on the attached service list:
7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
8    familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
9    the same day in the ordinary course of business.
10         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
11   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
12
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
14
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15   office of the addressee as stated on the attached service list.
16   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
18
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19   the electronic mail address as stated on the attached service list.
20   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
21   the CM/ECF system.
22   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25
      Date: May 26, 2021                        /s/ Lynn M. Dean
26                                              Lynn M. Dean
27
28

                                                   1
1                            SEC v. Justin Robert King, et al.
               United States District Court—Central District of California
2                          Case No. 8:20-cv-02398-JVS-DFM
3                                   SERVICE LIST
4
5    Kyra E. Andrassy (by ECF)
     SMILEY WANG-EKVALL
6
     3200 Park Center Drive, Suite 250
7    Costa Mesa, CA 92626
     714-445-1000 Phone
8
     714-445-1017 Fax
9    kandrassy@swelawwfirm.com
     Counsel for Receiver for Defendant Elevate Investments LLC
10
11   Michael J. Quinn, Esq. (by ECF)
     Vedder Price LLP
12   1925 Century Park East, Suite 1900
13   Los Angeles, CA 90067
     mquinn@vedderprice.com
14   Counsel for Justin King and Shannon King
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
